This is a proceeding by mandamus to compel a clerk of court, ex officio recorder of mortgages, to omit from a mortgage certificate the record of a tutor's bond, which the *Page 712 
relator signed as surety. He had an opportunity to sell a town lot in Pineville, provided he could furnish a clear certificate of mortgages; and he applied to the recorder for such a certificate, there being no mortgage recorded against the property. The recorder insisted upon showing on the certificate the record of the tutor's bond, which was recorded in the mortgage records. The relator was compelled therefore to resort to this mandamus proceeding. The district judge gave judgment in favor of the relator, making the writ of mandamus peremptory, and the recorder has appealed. He has not filed a brief or presented any argument in support of his appeal. Our opinion is that there is no merit in it. The tutor's bond, though recorded in the mortgage records, was not a mortgage or lien on the property of the relator, as surety on the tutor's bond. The Civil Code itself, in article 3041, declares that suretyship does not create a mortgage on the property of the surety unless he expressly agrees that it shall have that effect.
The judgment is affirmed.